Citation Nr: 9932285	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-20 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a left arm 
disability.

4.  Entitlement to service connection for a cardiovascular 
disability as secondary to service-connected anxiety 
disorder.

5.  What evaluation is warranted for the period from June 6, 
1994, for anxiety disorder?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The claims of entitlement to service connection for back, 
right leg, and left arm disabilities are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for back, 
right leg, and left arm disabilities are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for disabilities 
involving his back, right leg, and left arm.  The legal 
question to be answered initially is whether the veteran has 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to these claims and there is no duty to 
assist him further in their development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A review of the service medical records (SMRs) fails to 
document any treatment for a right leg injury.  The SMRs do 
show that the veteran was treated for bruises to the left arm 
and shoulder in January 1964.  The SMRs further reflect that 
the veteran was treated for complaints of bilateral leg 
weakness, and a lumbosacral strain in March 1964 following a 
motor vehicle accident (MVA).  While a lumbosacral strain was 
diagnosed, no right leg disorder was diagnosed.  The veteran 
was returned to duty and there were no further pertinent 
entries after May 1964.  A medical board was ordered in July 
1964 for a chronic depressive reaction.  

The Board notes that the DD 214 did not indicate that the 
veteran completed any service schools or training programs 
during his period of service.  His occupational specialty was 
listed as an apprentice woodworker.  His marital status was 
listed as single.  The Board further notes that the veteran 
filed a VA Form 21E-1990 to receive education benefits in 
March 1967.  He indicated on the form that he served as a 
carpenter apprentice in service.

The veteran filed his original claim for disability 
compensation benefits in June 1994.  At that time, he was 
claimed entitlement to service connection for a psychiatric 
disability and a cardiovascular disability.  He indicated 
treatment for his heart condition at the VA medical center 
(VAMC) in Portland, Oregon, in January 1992.

The veteran submitted a listing of post-service treatment for 
several medical conditions in November 1994.  He did not 
indicate any type of treatment, from VA or private health 
care providers, for his right leg or left arm.  He indicated 
that he was treated in 1965 after being hit by a truck and 
injuring his back.  He did not indicate where the treatment 
was provided other to say in Ft. Wayne, Indiana.  

Associated with the claims file are VA treatment records for 
the period from April 1992 to August 1995 from various care 
providers.  They do not contain any reference to any right 
leg or left arm disability.  The veteran was noted to have 
complaints of back pain in October 1994 and that he missed an 
appointment due to back pain in December 1994.  A VA 
discharge summary, dated in December 1994, noted that the 
veteran had suffered a recent injury to his back at work and 
was pursuing a workman's compensation claim.  Physical 
examination at that time reported the veteran's range of 
motion as normal with no abnormal reflexes considering the 
claimed back injury.  Neither the treatment records, nor the 
discharge summary related the veteran's current complaint of 
back pain to any incident of service.

A VA mental disorders examination, dated in September 1994, 
did not diagnose any type of back, right leg, or left arm 
disability, and the veteran was not noted to offer any type 
of complaints related to the claimed disabilities.  Moreover, 
he failed to report for a November 1994 general medical 
examination which may have provided useful information in 
adjudicating his claim.

In April 1995, the veteran submitted a claim, seeking 
entitlement to service connection for his back, right leg and 
left arm disabilities.  He asserted that his right leg and 
left arm were injured in service and casted while he attended 
Air Force medic training in Greenville, Mississippi.  He 
repeated his assertions in a July 1995 notice of 
disagreement.

Associated with the claims file is a VA discharge summary 
from a period of hospitalization in May 1995.  The summary 
does not indicate any treatment for a back, right leg, or 
left arm disability or any complaints associated with the 
claimed conditions, although a past history of chronic back 
pain was noted.  

The veteran testified at a hearing at the RO in November 
1995.  The appellant said that he was in training in 
Greenville when he incurred injuries to his back, and left 
arm.  He said that he was in a tree and that he fell.  He 
further testified that he had a cast on his left arm for 
approximately three months.  He said that his back bothered 
him and kept him from working.  He noticed changes in the 
weather and took medication for the pain.  He also said that 
his right leg was injured in the same accident.  He related 
that he received treatment for his injuries at the hospital 
at the Air Force Base.  He said that he had difficulty in 
lifting his left arm.  

The veteran was afforded a VA mental disorders examination in 
May 1998.  The examiner recorded a history of chronic back 
pain but made no reference to link it to any incident of 
service.  There was no reference to any type of right leg or 
left arm problems or complaints.  

In regard to the veteran's back disability, his SMRs show 
that he was diagnosed with and treated for a lumbosacral 
strain as a result of the March 1964 MVA.  However, there is 
no competent subsequent evidence of any type of a back 
problem until October 1994, some 30 years after service.  
Further, there is no evidence of any type of injury as 
described by the veteran at his November 1995 hearing.  His 
SMRs only document a back strain following a MVA.  VA 
outpatient and inpatient records record complaints of chronic 
back pain, as of 1994, especially after the veteran suffered 
an injury in approximately December 1994.  There is, however, 
no competent evidence relating any current back disorder to 
any incident of service.

In regard to the right leg and left arm claims, there is no 
objective evidence to show that the veteran suffers from any 
current disability.  The VA and private treatment records are 
negative for any type of complaint or treatment relating to 
the claimed conditions.  Moreover, there is no competent 
evidence relating a current right leg or left arm disorder to 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

The only evidence to support the veteran's contention that he 
suffered from back, right leg, and left arm injuries in 
service that affect him today are his own lay statements.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since there is no 
competent evidence linking any of these disorders to service 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that these claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claims for entitlement to service connection for a back 
disability, right leg disability, and left arm disability are 
denied.


REMAND

The veteran's claim for a higher evaluation for anxiety 
disorder is an original claim that was placed in appellate 
status by a Notice of Disagreement (NOD) expressing 
disagreement with initial rating awards.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation ?." 

In regard to the veteran's contention that he is entitled to a 
higher disability rating for at least part of the original 
rating period following the grant of service connection for 
his scars, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The veteran was granted service connection for anxiety 
disorder in January 1995 and assigned a 10 percent rating, 
effective June 6, 1994.  The rating decision was based upon 
the results of a September 1994 VA examination and evidence 
obtained from the veteran's SMRs.

Subsequent VA treatment records, including a discharge 
summary dated in October 1994, carried a diagnosis of rule 
out PTSD.  The veteran submitted an unsolicited PTSD stressor 
statement in November 1994 detailing an event, while he was 
still on active duty, where he was involved in attempting to 
rescue a small child that died in a MVA.  He stated that he 
tried to save her by using his military medic training.  He 
further stated that he was haunted by the experience and 
ended up losing his wife and children because of how it 
changed him.  The October 1994 discharge summary also 
included a stressor, post-service, where the veteran 
discovered the body of his girlfriend in 1986.  A VA hospital 
discharge summary, dated in December 1994, also provided a 
diagnosis of rule out PTSD.  At that time the veteran 
provided stressors of an automobile accident where several 
people died.  He did not indicate if this was the same 
accident that involved the small child.  He also said that, 
in the same year-1986, he discovered his girlfriend's body 
after she had been murdered.

At his May 1998 VA examination, the veteran added another 
inservice stressor of witnessing a friend commit suicide by 
jumping off of a tower.  He also related the stressor of the 
dead child as occurring shortly after the first event.  The 
veteran was given a diagnosis of PTSD, anxiety disorder was 
not discussed by the examiner, based upon the unverified 
stressors as related by the veteran.

By way of a rating decision dated in July 1998, the veteran's 
disability rating for anxiety disorder was increased to 30 
percent as a result of the May 1998 VA examination.  However, 
as noted previously, anxiety disorder was not diagnosed 
during that examination and the veteran is not service-
connected for PTSD.  Accordingly, further development in 
regard to the status of the veteran's disability rating is in 
order.  Further, the veteran noted at his May 1998 VA 
examination that he is receiving Social Security 
Administration (SSA) disability benefits and submitted an 
income statement form to the same effect in September 1997.  
The pertinent SSA records need to obtained and associated 
with the claims file in regard to the veteran's service-
connected anxiety disorder.

In this case, the veteran submitted a PTSD stressor statement 
in November 1994 that can be construed as a claim for service 
connection for PTSD.  There is no evidence to show that the 
veteran engaged in combat during his nearly 14 months of 
active duty.  However, no development of the alleged 
noncombat stressors has been undertaken and service 
connection for PTSD, in this case, cannot be established 
without satisfying the criteria of a current diagnosis, and a 
link between that diagnosis and a verified inservice 
stressor.  The mere diagnosis of a VA examiner, without the 
proper development of the issue, is not sufficient to 
establish service connection.  As this issue is inextricably 
intertwined with the issue of a higher rating for anxiety 
disorder, it must be remanded for further development.

The Board notes that in any development of stressors, it 
should be noted that the veteran has been inconsistent in 
several statements relating to pertinent facts and he should 
be encouraged to clarify the inconsistencies.  Of note is 
that he refers to having received medic training in service 
where his DD 214, however, other forms submitted by the 
veteran do not indicate any such training.  Rather they show 
that he was either a woodworking or carpenter's apprentice in 
service, without attending any school.  Further, the veteran 
has stated on several occasions that he required 
hospitalization in service as a result of experiencing the 
stressors of the dead child and witnessing his friend's 
death.  However, there are no records to support these 
contentions.  The only psychiatric evaluation/treatment, as 
per his SMRs, was provided in January and February 1964.

Finally, the veteran provided a listing of past medical 
treatment at VA facilities in November 1994.  At that time, 
he indicated that he had received VA treatment for "chest 
pains and stress" at the VAMC in Portland in 1989.  He 
further indicated additional cardiovascular-related treatment 
at Portland in 1990 and 1992, to include his bypass surgery.  
However, these treatment records have not yet been obtained.  
As the veteran is attempting to establish service connection 
for his cardiovascular condition, on a secondary basis, and 
these are VA treatment records, they must be obtained and 
associated with the claims file in order to afford the 
veteran due process in the adjudication of his claim.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board is mindful of the United States Court of Appeals 
for Veterans Claims (Court) decision in Morton v. West, 
12 Vet. App. 477, in regard to the development of cases not 
determined to be well grounded.  However, the Board is not 
addressing the issue of whether the claim is well grounded at 
this time.  Rather, the Board is seeking the development of 
pertinent VA treatment records in accordance with Bell.  The 
issue of well groundedness will be addressed upon the return 
of the case to the Board, if that circumstance should occur.

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for a cardiovascular 
disability secondary to an anxiety 
disorder, and his claim of entitlement to 
an increased evaluation for an anxiety 
disorder.  The veteran is advised that 
any private records that he may wish to 
include with his service connection claim 
are his responsibility to obtain at this 
time.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
VA treatment records identified which 
have not been previously secured.  

2.  The veteran's service personnel 
record (DA Form 20) should be obtained 
and associated with the claims file.  
Also, the veteran should be contacted and 
requested to provide specific information 
regarding the name of his friend that 
"jumped from a tower," the man's unit, 
and date and location of the incident.  
The veteran should also be requested to 
provide specific information regarding 
the stressor involving the infant he 
tried to save following an accident.  The 
information needed includes the name of 
the victim, the date and location of the 
incident, and any police report that may 
have been filed.  Further, the veteran 
maintains that he was hospitalized in Air 
Force facilities after the claimed 
stressors involving his friend's death 
and the death of the child, and thus, he 
should be contacted and asked to provide 
the names of the hospital.  After 
securing any necessary authorization from 
the veteran, any military facilities 
identified by him should be contacted to 
determine if any treatment records may be 
on file and available.  38 U.S.C.A. § 
5106 (West 1991).

3.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining a copy of the record upon 
which the veteran was awarded SSA 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.  Id.

4.  If the veteran provides stressor 
information capable of verification, the 
RO should submit the stressor(s) to the 
U. S. Armed Service Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia, 22150.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.

5.  The RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f) (1999), with respect to whether 
there is credible evidence of a 
verifiable inservice stressor or 
stressors, and, if so, the nature of same 
should be established by the record.  In 
reaching this determination, the RO must 
address any and all credibility questions 
raised by the record.

6.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present, as well 
as the current nature and extent of his 
service connected anxiety disorder.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
credible evidence of a verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner must determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD, under the 
fourth edition of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV), have been satisfied.  If a 
diagnosis of PTSD is deemed appropriate 
the examiner must comment upon the link 
between the current symptomatology and 
any inservice stressors established by 
the RO.

The examination report must include a 
complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file, must be made available 
to the examiner for review.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

8.  Thereafter, the RO should adjudicate 
the issues of service connection for a 
cardiovascular condition, as secondary to 
service-connected anxiety disorder, in 
light of relevant decisions, including 
Allen v. Brown, 7 Vet. App. 439 (1995); 
entitlement to service connection for 
PTSD on a direct basis; and readjudicate 
the question what rating is warranted for 
an anxiety disorder from June 6, 1994.  
If the determination remains unfavorable 
the RO must furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran is hereby notified that in the event 
that service connection for PTSD is denied, he must perfect 
an appeal in order for the Board to exercise jurisdiction 
over the claim.  38 U.S.C.A. § 7104 (West 1991).
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

